Citation Nr: 9916176	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-30 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 10 percent rating effective October 10, 
1991.  The veteran initiated and completed an appeal from the 
assignment of that rating.  By rating decision in August 
1993, the RO increased the rating to 30 percent, effective 
from October 10, 1991.  However, as there has been no clearly 
expressed intent to limit the appeal to entitlement to a 30 
percent rating, the issue remains in appellate status.  AB v. 
Brown, 6 Vet.App. 35, 39 (1993).  

Although the veteran in his appeal initially requested a 
hearing before a member of the Board, the hearing request was 
withdrawn in December 1996.  


FINDING OF FACT

Symptomatology attributable to the veteran's service-
connected post-traumatic stress disorder results in no more 
than definite social or industrial impairment and no more 
than occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for the veteran's post-traumatic stress disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (1998), 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Further, after 
reviewing the record (including various medical examination 
reports), the Board finds that the evidence of record allows 
for equitable resolution of the veteran's claim and that no 
further action is necessary to meet the duty to assist the 
veteran under 38 U.C.S.A. § 5107(a).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran seeks a higher evaluation for post-traumatic 
stress disorder.  However, treatment records document, in 
addition to various diagnoses of post-traumatic stress 
disorder, a long history of substance abuse, alcohol 
dependence, and depression.  During a psychiatric examination 
in September 1990, the veteran, who had been married three 
times, appeared with a woman who at the time was his wife.  
According to the examiner, the veteran, who was described as 
neatly dressed and cooperative, presented himself as 
suffering from mixed substance abuse which appeared to be in 
remission, alcohol abuse which appeared to be continuous, and 
post-traumatic stress disorder.  Alcohol abuse was evidenced 
by the fact the veteran had been drinking within 24 hours of 
the evaluation.  Post-traumatic stress disorder was evidenced 
by reports from the veteran and his wife that the veteran was 
somewhat hyper-vigilant and would jump at the slightest 
noise, although the examiner indicated that these were not 
demonstrated during the examination.  Axis I diagnoses were 
post-traumatic stress disorder; alcohol dependence, 
continuous; and polysubstance dependence, in remission.  The 
examiner also indicated that bipolar mood disorder, mixed, 
should be ruled out.  

During a VA examination in April 1992, the veteran, who at 
that time lived with his fourth wife and his two step 
children, was described as unclean in appearance, although 
cooperative, with a somewhat flattened affect.  Thought 
processes were clear, logical, and sequential.  The veteran 
indicated that he would think about suicide because he was 
unable to find work, felt useless, and was "tired of 
living."  He complained of sleep problems, becoming angry 
with his children, and not feeling close to anyone.  The 
examiner diagnosed alcohol dependence in remission per 
history, polysubstance abuse in remission per history, post-
traumatic stress disorder, and personality disorder.  The 
examiner indicated that the veteran's degree of impairment 
from alcohol dependence was severe, as was the degree of 
impairment from polysubstance abuse and from the veteran's 
personality disorder.  The examiner also indicated that the 
degree of impairment from post-traumatic stress disorder was 
mild to moderate.  According to the examiner, the veteran 
suffered from impulsive behavior well before his experience 
in Vietnam and displayed a very severe characterological 
disorder.  The examiner also questioned whether the veteran 
suffered significant trauma while in Vietnam and indicated 
that although the veteran appeared to experience intrusive 
thoughts about Vietnam, those thoughts "did not appear to be 
too distressing [in] comparison his other life events."  

In July 1992, a private physician indicated that the veteran 
had been under the physician's care since May of that year 
because the veteran had been markedly irritable, nervous, 
anxious and depressed and that the veteran drank alcohol in 
order to relieve anxiety.  The physician also indicated that 
the veteran suffered from nightmares, insomnia, and 
flashbacks from his Vietnam experience, as well as occasional 
auditory hallucinations.  According to the physician, as a 
result of the veteran's symptoms, his relationship with his 
wife and his job functioning were deteriorating.  The 
diagnoses were post-traumatic stress disorder and major 
depression.  

During an examination in August 1992, the veteran provided a 
history of off an on employment, characterized by an 
inability to get along with others, physical abuse of his 
earlier wives, and of an incident in which he stabbed a man 
seven times.  He indicated that he tried to hang himself on a 
number of times and thought about suicide constantly.  The 
veteran indicated that he gave up drinking and drug use.  The 
examiner described the veteran as tense, nervous, and angry 
in appearance, adding that the veteran also appeared to be 
significantly depressed.  The veteran's affect was tightly 
controlled, although irritable and dysphoric.  According to 
the examiner, the veteran was not particularly focused on his 
Vietnam experiences and his judgment was impaired by 
impulsivity.  Axis I diagnoses were recurrent major 
depression, currently in partial remission, explosive 
personality disorder, antisocial personality disorder, 
alcohol dependence and polysubstance abuse, both allegedly in 
full remission.  The examiner characterized the veteran's 
psychiatric impairment as moderate.  According to the 
examiner, the veteran appeared genuinely unable to control 
his temper at times, which was worsened by his irritability 
and depression.  

In July 1993, the veteran underwent a psychiatric examination 
by a physician who had treated the veteran since March of 
that year.  That examiner indicated that the veteran 
experienced interpersonal anxiety reaching to panic and/or 
psychotic terror at times, with a history of unpredictable 
violent impulses.  Interpersonal relationships were described 
as narrow and shallow.  The veteran, who was living with his 
wife and her three daughters and grandchildren, had been 
disabled from employment for the previous three years.  The 
veteran reported recurrent nightmares and flashbacks.  The 
examiner indicated that the veteran's mood was dysphoric and 
that his affect was marked with intense rages.  The examiner 
also indicated that since the veteran stopped abusing drugs 
and alcohol, his panic/phobic/avoidance/fight and flight 
behaviors had increased.  Psychiatric impressions included 
post-traumatic stress disorder, major depression with 
melancholia, recurrent, alcohol abuse in partial remission, 
and polysubstance dependence in partial remission.  
Commenting on a July 1992 examiner's observation that the 
veteran was not particularly focused on Vietnam, the July 
1993 examiner indicated that this was part of the veteran's 
"extreme degree of symptoms of PTSD."  In summary, the 
examiner observed, among other things, that (1) abstinence 
from alcohol and drugs appeared to have released more of the 
veteran's underlying psychopathologies, (2) his 
panic/phobic/avoidance/fight and flight/withdrawal-depression 
behavior appeared to have persistently and pervasively 
influenced his individual well-being, interpersonal, marital, 
occupational and other social life, in every area or level of 
his functioning, (3) his anxieties as manifestations of post-
traumatic stress disorder and also of anxiety disorders, 
reached to frequent panics or inner psychotic terrors, (4) 
his disabilities could not be attributed exclusively to post-
traumatic stress disorder, (5) he would not be gainfully 
employed in the future.  

During a VA examination in August 1993, the veteran, who had 
been unemployed since August 1989, complained of continual 
thoughts of suicide, experiencing nightmares and constant 
thoughts about Vietnam, and of feeling detached and estranged 
from others.  The examiner indicated that the veteran 
definitely had arousal symptoms, sleep problems and anger 
problems.  The veteran's affect was described as somewhat 
constricted but appropriate.  Axis I diagnostic impressions 
were alcohol dependence, polysubstance abuse, alleged in 
remission, and post-traumatic stress disorder.  Axis II 
impressions consisted of personality disorder, not otherwise 
specified, with some antisocial borderline traits.  The 
examiner indicated that the veteran had a great deal of 
impairment as a result of impulsivity, anger control, 
although he also indicated that how this was related to post-
traumatic stress disorder was not exactly clear.  

In February 1997, the veteran underwent another VA 
examination.  At that time he was described as divorced and 
appeared with his girlfriend.  The veteran complained of 
flashbacks and nightmares as well as of temper problems.  The 
veteran indicated that he kept a gun in the house and carried 
a knife everywhere with him and that he had no friends.  The 
veteran had no suicidal or homicidal ideation at the time of 
the examination and no delusions.  Memory and thought-flow 
were normal, although judgment and insight were impaired.  
Axis I diagnoses were post-traumatic stress disorder, 
moderate, alcohol dependence, and polysubstance abuse.  Axis 
II included personality disorder.  The examiner assigned the 
veteran a global assessment of functioning (GAF) evaluation 
of 45.  He recommended chemical dependency treatment and 
indicated that the veteran's biggest problem was that he was 
unable to stay sober for more than "a couple of weeks."  
According to the examiner, although the veteran met the 
criteria for post-traumatic stress disorder, he also had 
severe personality problems that caused him many troubles.  
The examiner also indicated that the veteran was unable to 
have a full time job as a result of a his chemical dependency 
and personality disorder problems.  

Post-traumatic stress disorder is evaluated as 30 percent 
disabling under Diagnostic Code 9411.  Substantive changes 
were made to the schedular criteria for evaluating 
psychiatric disorders, including post-traumatic stress 
disorder, as defined in 38 C.F.R. §§ 4.125-4.132, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52707 (1996).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the criteria previously in effect, post-traumatic 
stress disorder warrants a 30 percent evaluation where there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [In a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC No. 9-93 (Nov. 9, 1993).]  A 50 
percent evaluation is warranted where the ability to maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
38 C.F.R. §§ 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

The evidence before the Board suggests that the veteran, who 
is unemployed and who has been in receipt of Social Security 
disability payments since December 1990, suffers a 
considerable level of impairment from a variety of disorders 
that include alcohol and polysubstance dependence and a 
personality disorder, as well as post-traumatic stress 
disorder.  Compensation is not available for alcohol or 
substance dependence or for personality disorder.  At issue 
before the Board, therefore, is the extent to which the 
veteran's disability is attributable to post-traumatic stress 
disorder as opposed to other pathologies.  

The bulk of the evidence suggests that the veteran's post-
traumatic stress disorder is a small component of his overall 
disability picture.  The July 1992 report does not reflect an 
opinion ascribing the veteran's impairment directly to 
substance abuse or a personality disorder, and the July 1993 
report suggests that post-traumatic stress disorder may play 
a larger role in forming the veteran's disability picture 
than do other opinions associated with the claims file.  
However, the July 1992 opinion does refer to the veteran's 
alcohol use, and the July 1993 opinion contains a conclusion 
expressly recognizing that the post-traumatic stress disorder 
was not the exclusive source of the veteran's pathologies.  
The April 1992 characterization of post-traumatic stress 
disorder as mild to moderate and the February 1997 
characterization of post-traumatic stress disorder as 
moderate, although not dispositive, suggest that the 
veteran's post-traumatic stress disorder, as a component of 
his overall disability, is no more than moderate.  

In addition, although the July 1993 opinion contains language 
vaguely linking post-traumatic stress disorder to frequent 
panics or psychotic terrors, results of both the July 1992 
examination and the August 1993 examination contain language 
attributing the veteran's disability to disability to 
impulsivity, which the July 1992 examiner suggested was 
unrelated to the veteran's experience in Vietnam and which 
the August 1993 examiner failed to link to post-traumatic 
stress disorder.  The April 1992 examiner suggested that the 
veteran's post-traumatic stress disorder symptoms were 
limited to unverified reports of being hypervigilant and 
jumping at the slightest noise, and the February 1997 report 
reflects that the veteran's most significant problems stem 
from alcohol dependence.  

With regard to the reported GAF score, the Global Assessment 
of Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  However, the 
GAF scale measures the veteran's overall level of functioning 
and is not limited to only the level of functioning due to 
PTSD.  In other words, the nonservice-connected disorders are 
also factored into such a score.  As discussed herein, the 
record clearly shows other problems which produce psychiatric 
symptoms resulting in impairment. 

Based on the totality of the evidence, it would appear that 
many of the veteran's problems stem from substance abuse and 
personality disorders.  After reviewing the evidence, 
including medical characterizations of his post-traumatic 
stress disorder as moderate and mild to moderate, the Board 
finds that veteran's post-traumatic stress disorder results 
in no more than definite impairment under the old criteria.  
In addition, it appears that the veteran's post-traumatic 
stress disorder results in symptoms commensurate with no more 
than occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks under the new 
criteria.  Whether one applies the current rating criteria or 
those in effect prior to the regulatory changes, the 
veteran's disability does not warrant an evaluation greater 
than 30 percent.  

The Board has considered the holding in Fenderson v. West,12 
Vet. App. 119 (1999), and whether a staged rating is 
warranted in this case.  However, the veteran's overall level 
of disability associated with post-traumatic stress disorder 
does not appear to have changed significantly over time and 
there is no period of time for which an evaluation in excess 
of 30 percent is warranted.  A staged rating, therefore, is 
not appropriate.  

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the positive 
evidence is not in a state of equipoise with the negative 
evidence to otherwise permit favorable resolution of the 
veteran's appeal. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

